United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-951
Issued: September 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2013 appellant filed a timely appeal of a January 23, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying expansion of his claim. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that his claim should be expanded to
include the conditions of bilateral cubital tunnel syndrome and bilateral/lateral and medial
epicondylitis.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 30, 2007 appellant, then a 59-year-old mail handler, filed an occupational
disease claim alleging that on March 22, 2004 he first realized that his bilateral carpal tunnel
syndrome was due to his employment duties. OWCP accepted the claim for bilateral carpal
tunnel syndrome and authorized carpal tunnel release surgery with right carpal tunnel surgery
performed on January 28, 2008 and left carpal tunnel surgery performed on February 18, 2008.
Appellant retired from the employing establishment effective October 31, 2007.2
In a September 3, 2009 report, Dr. Ronald Zipper, a second opinion Board-certified
osteopathic orthopedic surgeon provided an impairment rating for appellant’s bilateral carpal
tunnel condition. He, based upon a review of the medical evidence and physical examination,
noted additional diagnoses of bilateral ulnar tunnel syndrome and, cubital and/or wrist ulnar
compression neuropathy, which he attributed to appellant’s diabetic neuropathy and/or
hypothyroidism. Dr. Zipper also opined that these diagnoses were not consistent with the
accepted bilateral carpal tunnel condition.
On September 1, 2011 OWCP granted appellant’s request to change his treating
physician to Dr. Zipper.
In an October 4, 2011 report, Dr. Zipper diagnosed bilateral carpal tunnel condition,
bilateral elbow lateral epicondylitis, bilateral elbow medial epicondylitis and bilateral cubital
tunnel syndrome. A physical examination revealed good elbow range of motion, no tenderness
over the olecranon processes, negative bilateral cubital and carpal tunnel Tinel’s sign, negative
bilateral Phalen’s and Durkin’s tests. Dr. Zipper reported that appellant’s chief complaints
occurred due to palpation over the lateral and medical epicondyles.
On October 15, 2011 Dr. Zipper stated at the time of his second opinion evaluation, that
he incorrectly provided an opinion that appellant’s bilateral elbow and cubital complaints were
not employment related. He explained that he changed his opinion as to the cause of appellant’s
bilateral elbow and cubital complaints based upon further evaluation of appellant, the fact that
appellant returned to work following the carpal tunnel syndrome surgeries and that he did not
have at least four records available for review at the time of his September 9, 2009 report. In
addition, appellant stated that all his current complaints were present at the time he filed his
claim and that his complaints remained following the bilateral carpal tunnel surgeries.
Dr. Zipper concluded that appellant’s bilateral medial/lateral elbow epicondylitis and bilateral
cubital condition were not a result of appellant’s diabetes and hypothroidism. He requested that
appellant’s claim be expanded to include bilateral medial/lateral elbow epicondylitis and bilateral
cubital conditions. A physical examination revealed tenderness over the medial and lateral
epicondyles and positive bilateral cubital Tinel’s signs. Dr. Zipper diagnosed bilateral medial

2

On May 1, 2009 appellant filed a claim for a schedule award. By decision dated November 12, 2009, OWCP
granted him a schedule award for a one percent left upper extremity impairment and a one percent right upper
extremity impairment. On April 5, 2012 it issued an amended schedule which found appellant was entitled to a two
percent left upper extremity impairment and two percent right upper extremity impairment.

2

and lateral epicondyles, bilateral cubital tunnel syndrome and bilateral carpal tunnel syndrome,
which he attributed to appellant’s employment injury.
In an April 1, 2012 report, an OWCP medical adviser reviewed the medical evidence
including Dr. Zipper’s recent reports. He noted that the diagnoses of bilateral cubital syndrome
and bilateral medial/lateral elbow epicondylitis did not appear until after appellant retired from
the employing establishment in 2007. In addition, the December 28, 2007 electromyography
only had findings of bilateral carpal tunnel syndrome and no findings supporting a diagnosis of
cubital tunnel syndrome. As to the diagnosis of lateral medial epicondylitis, OWCP’s medical
adviser pointed out that this condition is not mentioned in any medical reports until Dr. Zipper’s
October 4, 2011 report, which is approximatley four years after appellant’s retirement. The
medical adviser noted that Dr. Zipper, in a September 3, 2009 report, concluded that the
condition of bilateral cubital syndrome was not consistent with the records review of the
accepted claim and that Dr. Zipper provided insufficient medical rationale to explain the change
in his opinion that the bilateral cubital syndrome was employment related. In addition,
Dr. Zipper offered no explanation as to why this condition was not diagnosed until three years
after appellant retired from the employing establishment.
By letter dated April 4, 2012, OWCP informed appellant that the evidence of record was
insufficient to warrant expansion of his claim. Appellant was advised as to the medical and
factual evidence required to support his claim and given 30 days to provide the requested
information.
In an April 12, 2012 report, Dr. Zipper provided physical findings and diagnosed bilateral
medial and lateral epicondyles, bilateral cubital tunnel syndrome and bilateral carpal tunnel
syndrome. He reviewed the medical adviser’s report and noted his disagreement with the
conclusions made therein.
By decision dated June 11, 2012, OWCP denied appellant’s requested to expand his
claim.
Appellant’s representative requested an oral hearing before an OWCP hearing
representative and a telephonic hearing was held on November 9, 2012.
By decision dated January 23, 2013, an OWCP hearing representative affirmed the
June 11, 2013 decision denying appellant’s request to expand the accepted conditions in his
claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence,4 including that he or she
3

5 U.S.C. §§ 8101-8103.

4

C.B., Docket No. 08-2268 (issued May 22, 2009); J.P., 59 ECAB 178 (2007); Amelia S. Jefferson, 57 ECAB
183 (2005).

3

sustained an injury in the performance of duty and that any specific condition or disability for
work for which he or she claims compensation is causally related to that employment injury.5
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence.6 The claimant must submit a rationalized medical opinion that supports a
causal connection between his or her current condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury and must explain from a medical perspective how the current
condition is related to the injury.7
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. Appellant had
authorized right carpal tunnel surgery on January 28, 2008 and left carpal tunnel surgery
performed on February 18, 2008. The record reflects that he retired from the employing
establishment effective October 21, 2007. OWCP denied appellant’s request to expand his claim
to include additional conditions in a June 11, 2012 decision, which was affirmed by an OWCP
hearing representative on January 23, 2013. The issue on appeal is whether appellant has
established that his claim should be expanded to include the conditions of bilateral cubital tunnel
syndrome and bilateral/lateral and medial epicondylitis. The Board finds that he failed to meet
his burden of proof.
In support of appellant’s request to expand his claim to include additional conditions, he
submitted various reports written over the period October 4, 2011 to April 12, 2012. Dr. Zipper,
an attending Board-certified orthopedic surgeon, diagnosed bilateral elbow lateral and medial
epicondylitis and bilateral cubital tunnel syndrome, which he opined were employment related.
In an October 15, 2011 report, he explained the reason for his change of opinion as to the cause
of these conditions. Dr. Zipper noted that at the time of his second opinion evaluation in 2009 he
incorrectly determined that appellant’s bilateral elbow and cubital complaints were not
employment related. He concluded that these conditions were employment related based on
further evaluation of appellant and the fact that appellant returned to work following the carpal
tunnel syndrome surgeries. Dr. Zipper also related that he reviewed four records which were
unavailable for review at the time of his September 9, 2009 report. In addition, he noted that all
of appellant’s current complaints were present at the time he filed his claim and continued
following the bilateral carpal tunnel surgeries. For these reasons, Dr. Zipper concluded that
appellant bilateral medial/lateral elbow epicondylitis and bilateral cubital conditions were
employment related and not due to preexisting conditions of diabetes and hypothyroidism.
Although, he attributed these conditions to appellant’s accepted employment injury, he offered
5

W.W., Docket No. 09-1619 (issued June 2, 2010); G.T., 59 ECAB 447 (2008); Frankie A. Farinacci, 56 ECAB
723 (2005); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).
6

W.D., Docket No. 09-658 (issued October 22, 2009); T.H., 59 ECAB 388 (2008); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005); Thomas L. Agee, 56 ECAB 465 (2005).
7

D.U., Docket No. 10-144 (issued July 27, 2010); D.G., 59 ECAB 734 (2008); Donald W. Wenzel, 56 ECAB
390 (2005).

4

no medical rationale explaining how or why additional conditions he diagnosed were caused by
the accepted bilateral carpal tunnel syndrome or appellant’s employment duties in any of his
reports. This is particularly important as appellant retired in October 2007 and was not exposed
to the work factors which caused his accepted bilateral carpal tunnel condition. As Dr. Zipper
failed to provide sufficient reason for the change in his opinion or present any explanation
explaining how or why the accepted bilateral carpal tunnel syndrome or employment duties had
caused bilateral medial/lateral elbow epicondylitis and bilateral cubital conditions, his opinion is
of diminished probative value.8 His opinion is of further diminished probative value as it is
based on an incorrect factual history. Dr. Zipper stated that his conclusion that appellant’s
bilateral medial/lateral elbow epicondylitis and bilateral cubital conditions was in part due to the
fact that appellant returned to work following his carpal tunnel surgeries. However, the facts of
the record show that appellant retired in October 2007 and had both carpal tunnel surgeries in
early 2008. The Board has held that medical reports based on an inaccurate factual history are
entitled to little probative value.9 For these reasons, Dr. Zipper’s reports and opinion are
insufficient to support expansion of appellant’s claim. Thus, appellant has failed to establish that
his bilateral medial/lateral elbow epicondylitis and bilateral cubital conditions were employment
related.
The record also contains an April 1, 2012 report from an OWCP medical adviser who
reviewed the medical evidence including Dr. Zipper’s recent reports and concluded that the
diagnoses of bilateral cubital syndrome and bilateral medial/lateral elbow epicondylitis were not
employment related. In support of this conclusion, the medical adviser noted that the diagnosis
did not appear until after appellant retired from the employing establishment in 2007 and a
December 28, 2007 electromyography reported no findings supporting a diagnosis of cubital
tunnel syndrome. In addition, he noted that Dr. Zipper had previously opined that the condition
of bilateral cubital syndrome was not consistent and he has not provided sufficient medical
rationale to explain his change of opinion.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that his claim should be expanded to
include the conditions of bilateral cubital tunnel syndrome and bilateral/lateral and medial
epicondylitis.

8

Robert Broome, 55 ECAB 339 (2004).

9

James R. Taylor, 56 ECAB 537 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2013 is affirmed.
Issued: September 10, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

